      Case: 4:19-mc-00303 Doc. #: 1 Filed: 04/18/19 Page: 1 of 3 PageID #: 1



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

____________________________________
                                            )        Misc. No. _____________________
In re: Subpoenas issued to Carrie L. Carda, )
MD, Donald R. Jones, MD, John R. Patty, )            NON-PARTIES’ MOTION TO
DO and James R. Probst, MD dated            )        QUASH SUBPOENAS AND FOR
February 15, 2019                           )        A PROTECTIVE ORDER
____________________________________)

                   NON-PARTIES’ MOTION TO QUASH SUBPOENAS
                         AND FOR A PROTECTIVE ORDER

       Non-Parties Carrie L. Carda, MD, Donald R. Jones, MD, John R. Patty, DO and James R.

Probst, MD (“Movants”), pursuant to Federal Rules of Civil Procedure 26(c) and 45(c)(3)(A),

respectfully move this Court to quash separate non-party subpoenas issued to each of them by

Marshall Glade, in his capacity as the Liquidating Trustee of a Florida Chapter 11 bankruptcy

debtor, because the subpoenas were not properly served on Movants, were not issued by the

appropriate court, seek tens of thousands of irrelevant documents, and impose undue burden and

severe financial hardship on these non-parties. In support of this motion, Movants rely on the

accompanying Memorandum of Law and state:

       1.      On or about February 15, 2019, the Liquidating Trustee attempted to serve

identical document subpoenas on each Movant by U.S. mail relating to certain claims and causes

of action being asserted by Liquidating Trustee in connection with Campbellton-Graceville

Hospital Corporation’s Chapter 11 bankruptcy action pending in the United States District Court

for the Northern District of Florida. The subpoenas are identical in form and request broad and

unduly burdensome categories of documents.

       2.      As an initial matter, the subpoenas are procedurally defective because they have

not been served properly and violate the geographical limits set forth in Rule 45.
      Case: 4:19-mc-00303 Doc. #: 1 Filed: 04/18/19 Page: 2 of 3 PageID #: 2



       3.     Pursuant to Local Rule 37-3.04, Movants state that their counsel, Matthew Eddy,

promptly objected to the subpoenas through a letter of March 13, 2019 to the Liquidating

Trustee’s counsel, Gary Freedman, attempting to resolve their disputed issues presented with the

subpoenas. The letter raised a number of objections to the subpoenas because the requests were

overly broad, sought irrelevant and confidential information, and imposed undue burdens.

Nonetheless, as a gesture of good faith, Movants offered to voluntarily produce certain

documents if the Liquidating Trustee was willing to forego further discovery and substantially

narrow the scope of records sought by the subpoenas.

       4.     Despite Movants’ good faith efforts and willingness to work with the Liquidating

Trustee to limit the scope of the subpoenas to a manageable level, Movants never received a

response to their counsel’s letter or any other communication indicating a willingness to explore

a compromise. Instead, Movants each received an Omnibus Notice of Rule 2004 Examination

Duces Tecum from the Liquidating Trustee on or about April 1, 2019.

       5.     The Liquidating Trustee’s notice improperly represents to the Florida bankruptcy

court that, “[t]he parties upon which the subpoenas were served were required to either produce

the documents . . . or, alternatively, bring to the examination the documents described on the

attached Subpoena and permit copying of the materials.” (Emphasis added).

       6.     The Liquidating Trustee’s unwillingness to work with Movants to limit the scope

and breadth of the subpoena requests to a manageable level needlessly and senselessly subjects

Movants to undue burden and financial hardship. Adding to Movants’ frustrations, they have

now been forced to hire counsel and pay costs associated with preparing and filing this motion.




                                                2
      Case: 4:19-mc-00303 Doc. #: 1 Filed: 04/18/19 Page: 3 of 3 PageID #: 3



       WHEREFORE, Non-Parties Carrie L. Carda, MD, Donald R. Jones, MD, John R. Patty,

DO and James R. Probst, MD respectfully request that the Court issue an Order quashing the

Liquidating Trustee’s subpoenas and enter a Protective Order prohibiting Liquidating Trustee or

his attorney from seeking to compel Movants to appear for a Rule 2004 Examination Duces

Tecum in the underlying bankruptcy action; that they be awarded their attorney fee’s in

connection with bringing this motion; and for such other and further relief as the Court deems

just and proper. A proposed Order is attached.



Dated: April 18, 2019

                                                 Respectfully submitted,



                                                  /s/ Matthew J. Eddy
                                                 Matthew J. Eddy,          40297MO
                                                 LASHLY & BAER, P.C.
                                                 714 Locust Street
                                                 St. Louis, Missouri 63101
                                                 Telephone:     (314) 621-2939
                                                 Facsimile:      (314) 621-6844
                                                 meddy@lashlybaer.com

                                                 Attorneys for Non-Parties Carrie L. Carda, MD,
                                                 Donald R. Jones, MD, John R. Patty, DO and
                                                 James R. Probst, MD




                                                 3
